U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (MARK ONE) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1, 2010 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1 TO COMMISSION FILE NUMBER: 000-53153 CONSORTEUM HOLDINGS, INC. (Exact Name of Company as Specified in its Charter) Nevada (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) Suite 550, 141 Adelaide Street West, Toronto, Ontario, M5H 3L5 Canada (Address of Principal Executive Offices) (877) 414-2774 (Company's Telephone Number) (Former Name, Former Address, and Former Fiscal Year, if Changed Since Last Report) Indicate by check mark whether the Company (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Company was required to file such reports), and (2) been subject to such filing requirements for the past 90 days. Yesx No o. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of "large accelerated filer", "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if a smaller reporting company) o Smaller reporting company x Indicate by check mark whether the Company is a shell company (as defined in Rule 12b-2 of the Exchange Act): Yeso No x. As of November 12, 2010, the Company had 114,153,715 shares of common stock issued and outstanding. Transitional Small Business Disclosure Format (check one): Yeso No x PART I –FINANCIAL INFORMATION Item 1.Financial Statements. CONSORTEUM HOLDINGS, INC. (FORMERLY IMPLEX CORPORATION) (A DEVELOPMENT STAGE COMPANY) CONDENSED CONSOLIDATED FINANCIAL STATEMENTS THREE MONTHS ENDED SEPTEMBER 30, 2010, and JUNE 30, 2010 CONTENTS Condensed Consolidated Balance Sheets 1 Condensed Consolidated Statements of Operations and Comprehensive Loss 2 Condensed Consolidated Statements of Cash Flows
